Citation Nr: 0527583	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  95-16 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for osteoarthritis of the 
thoracolumbar spine, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979 and from November 1984 to March 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The veteran's case was remanded for 
additional development in April 2004.  It is again before the 
Board for appellate review.


FINDING OF FACT

The veteran's osteoarthritis of the thoracolumbar spine is 
manifested by limitation of motion, and pain on motion.  
There is no evidence of a fractured vertebra, ankylosis of 
the thoracolumbar spine, or limitation of motion affecting 
more than one segment of the spine.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for osteoarthritis of the thoracolumbar spine are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5003-5292 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from August 1976 to August 
1979 and from November 1984 to March 1986.  A review of the 
veteran's service medical records (SMRs) for his first period 
of service is negative for any reports of any type of back 
pain or problems.

The SMRs for the veteran's second period of service show that 
he was bothered with constant back pains.  Multiple 
evaluations concluded that he had degenerative joint disease 
(DJD) of the thoracolumbar spine.  The veteran underwent 
medical board proceedings and was recommended for a 
disability discharge for early degenerative osteoarthritis of 
the thoracolumbar spine.  The veteran was discharged by 
reason of physical disability in March 1986.

The veteran was granted service connection for early 
osteoarthritis of the thoracolumbar spine in September 1986.  
He was assigned a 10 percent rating for the disability.

The veteran submitted a claim for an increased rating in 
August 1992.  He was afforded a VA orthopedic examination in 
April 1993.  He complained of constant pain that radiated 
from the back up to the lower ribs.  On examination, the back 
was tender over the lower lumbar region on either side of the 
midline.  The veteran was noted to have forward flexion to 20 
degrees and lateral bending (left and right) to 10 degrees.  
The examiner opined that pain and muscle spasm caused the 
limitations in motion.  X-rays of the lumbosacral spine noted 
minor spurs at the L3-L4 level.  This was reported as the 
only change since x-rays from 1988.  The diagnosis was 
chronic low back syndrome and questionable DJD of the 
thoracolumbar spine.

The disability evaluation for the veteran's service-connected 
osteoarthritis of the thoracolumbar spine was increased to 40 
percent by way of a rating decision dated in May 1993.  This 
was based on the veteran's complaints of pain and the 
limitation of motion demonstrated on the VA examination in 
April 1993.

The veteran submitted his current claim for an increased 
rating in September 1994.  The only current medical treatment 
listed by the veteran was from the VA medical center (VAMC) 
in Brockton, Massachusetts.  

Records from the VAMC, for the period from January 1989 to 
January 1995 were associated with the claims file.  The 
records reflect several instances of evaluation for 
complaints of chronic low back pain.  The veteran was seen on 
a psychiatric consultation in August 1994.  The veteran was 
referred from the orthopedic clinic for evaluation.  The 
veteran had a history of ongoing therapy for alcohol abuse 
and chronic low back pain.  The veteran denied any 
psychiatric problems and the need for the consultation.  The 
Axis I diagnosis was alcohol abuse in remission.  A September 
1994 entry noted that the veteran had chronic low back pain.

The veteran's claim for an increased rating was denied in 
March 1995.  The rating decision noted that there was no 
evidence of ankylosis of the spine or intervertebral disc 
syndrome to warrant consideration of either a 50 or 60 
percent rating.

The veteran testified at a hearing in September 1995.  He 
testified that he received treatment for back pain at the 
VAMC approximately one to three times a month.  The veteran 
said that his low back pain radiated up to his shoulder.  The 
veteran stated that he performed stretching exercises almost 
every day to help relieve his back pain.  He said that he 
experienced increased back pain when driving for more than 
one-half hour, when bending over, sitting down, or sleeping.  
He further testified that his back pain interfered with both 
his employment and social life.  The veteran also reported 
that he had been on a number of different medications to help 
relieve his back pain, including aspirin, Ibuprofen, 
Naprosyn, Flexeril, Darvocet, and Elavil.  Finally, the 
veteran said that his pain was always present in his low back 
and, as the day progressed, it would spread up to the middle 
of his back.

The veteran was afforded a VA orthopedic examination in 
October 1995.  The veteran gave complaints of back pain 
originating in the lower back and radiating upward.  He said 
that he had morning stiffness and arthralgia and had to 
stretch to relieve the pain.  He said that his pain would get 
worse during the day and with physical activity.  His pain 
was mostly localized to his mid-back.  The examiner reported 
that the veteran's gait was intact and he walked without a 
limp.  The lumbar spine had no deformities.  The veteran's 
lumbar lordosis was normal.  There was no thoracic spine 
kyphosis or tenderness.  However, there were significant mid-
thoracic right paraspinal muscle spasms.  The sacroiliac 
joint was not tender.  The examiner said that the veteran had 
forward flexion such that he could bend forward and touch his 
toes.  He had backward extension to 25 degrees; and lateral 
bending to 15 degrees.  The veteran had discomfort with 
backward extension and lateral bending.  No evidence of 
radiculopathy was found on physical examination.  The 
examiner remarked that x-rays of the thoracic spine showed 
minor osteophytes throughout the thoracic spine but that disc 
spaces were normal.  The examiner further noted that there 
was some wedging of the vertebral bodies and endplate 
irregularity suggestive of Scheuermann's disease.  The 
pertinent diagnoses were chronic low back pain, and mid-
thoracic pain since 1986, and history of Scheuermann's 
disease.

The veteran was afforded a VA neurology examination in 
October 1995.  He complained of constant pain in the lower 
lumbar paraspinal region with muscle spasms.  He reported 
that he had not worked since July 1995 because of lower back 
pain.  However, in the past, he had worked jobs requiring 
physical labor.  On examination, the veteran's muscle 
strength was 5/5 in all extremities.  He complained of pain 
with palpation throughout his spine.  Straight leg raising 
was negative bilaterally.  The veteran was again noted to 
have forward flexion to the point of touching his toes.  He 
did complain of low back pain.  The veteran was able to bend 
at the waist to 20 degrees and rotate to 20 degrees.  The 
veteran complained of low back pain after the movements.  
Sensory examination, cerebellar examination, and gait were 
all normal.  The diagnosis was history of arthritis.  The 
examiner stated that he did not detect any signs of nerve 
root radiculopathy on examination.  He felt that the 
veteran's complaints centered mainly on his pain.

The veteran submitted a record from a W. L. Pine, D.C., at 
Chiropractic Southeast, dated in April 1996.  The consult 
noted that the veteran had dorso-lumbar flexion to 80 
degrees, extension to 20 degrees, and lateral flexion to 20 
degrees.  The veteran was noted to have pain with those 
movements.

Associated with the claims file are additional VA records for 
the period from January 1995 to July 1997.  The veteran was 
evaluated by the physical medicine and rehabilitation service 
for complaints of back pain in September 1995.  The veteran 
was noted to have chronic back pain that he felt was getting 
worse.  The examiner said that the veteran's mid- to upper 
back musculature appeared to be slightly tight but that he 
had a full range of motion and function with no acute pain.  
The veteran was seen on several other occasions where he was 
noted to chronic low back pain.  A computed tomography (CT) 
scan from June 1996 was interpreted to show a minor annular 
bulge of the disc at L5-S1 level.  No herniations were noted.  
A follow-up neurology clinic report, also dated in June 1996, 
noted that the veteran complained of increased back pain 
since April 1996.  The veteran complained of sharp shooting 
pains into his legs with the right being greater than the 
left.  The neurologist noted the results of the CT scan and 
said that it was not suggestive of any major structural 
disease and no further imaging studies would be done.  The 
neurologist further reported that there were not many 
objective motor signs on physical examination.  A neurology 
clinic note from October 1996 reported additional complaints 
from the veteran of pain down his right leg to his foot and 
down his left leg to the knee.  The neurologist noted that 
there was no evidence of any neurological deficit on 
examination except for mild decrease to pinprick on the right 
lateral foot.

The veteran testified at a hearing in September 1998.  At the 
hearing the veteran's representative argued that the evidence 
of record warranted a 60 percent rating for the veteran's 
service-connected back disability if rated as intervertebral 
disc syndrome.  The veteran presented testimony regarding his 
symptoms.  The veteran said that he had received all of his 
then-current treatment from VA and had not seen any private 
physicians.  The veteran said that he had had chronic low 
back pain since 1985 with daily muscle spasms which had 
increased in severity over time.  He said that his low back 
pain had interfered with his ability to keep a job.  The 
veteran was employed at Home Depot 40 hours a week.  He 
helped customers and stocked shelves.  The veteran said that 
he could not ride in a car for more than an hour without 
having pain radiate into his legs.  He also said that he 
could not stand for more than 10 or 15 minutes without his 
feet going numb.  He had been on anti-pain medication 
continuously since 1993.  Currently, he took Flexeril and 
Elavil.  The veteran also testified that the location of his 
back pain had changed, previously radiating up to his 
shoulders, but now radiating down to his toes.  The veteran 
went on to testify that his daily muscle spasms occurred 
usually after he came home from work.  He said that he had 
increased back pain as the day went on.  The veteran also 
said that he had daily pain radiating into his lower 
extremities, both in the morning and evening, and it lasted 
anywhere from a few minutes to six hours.  The veteran stated 
that he had had no injury in the last few years that could 
account for the change in his back pain.  The veteran stated 
that his muscle spasms limited his back's range of motion by 
approximately 25 to 30 percent.  

The Board denied the veteran's claim for an increased rating 
by way of a decision dated in February 1999.  The veteran 
appealed the decision to United States Court of Appeals for 
Veterans Claims (Court).  The veteran's attorney and the VA's 
General Counsel filed a joint motion to vacate the Board's 
decision in September 1999.  The Court granted the joint 
motion and the case was returned to the Board in September 
1999.

The Board wrote to the veteran's attorney and advised him 
that he had 90 days to submit additional evidence and/or 
argument in the case in January 2000.  The veteran, through 
his attorney, submitted additional argument in March 2000.  

The Board remanded the veteran's case for additional 
development in April 2000.

The veteran submitted evidence that he was determined to be 
eligible for a clothing allowance because he wore a back 
brace.  The authorization was granted in April 1999.

VA treatment records for the period from November 1993 to 
August 1998 were associated with the claims file.  Many of 
the records were duplicates of previously received evidence.  
There is a letter addressed to "Whom It May Concern" 
written on VA letterhead and dated in April 1995.  The letter 
was signed, presumably by a physician, and states that the 
writer had examined the veteran on the date of the letter.  
It added that, despite the veteran's chronic lower back pain, 
he was quite capable of working as a housekeeper from a 
medical perspective.  A psychology clinic entry, dated in 
April 1995, noted that the veteran did not have a job.  The 
entry further noted that the veteran appeared to set himself 
up to fail by finding something wrong with every job.  
Entries dated in 1997 and 1998 noted treatment for complaints 
of back pain.  The veteran was noted to be working at a 
parking garage by way of an entry dated in July 1998.

The RO wrote to the veteran in February 2001.  The veteran 
was informed that he would be scheduled for VA examinations 
in compliance with the Board remand.  He was asked to furnish 
any additional evidence that he had to support his claim as 
soon as possible.  He was further requested to provide 
information on all of his non-VA caregivers and to identify 
any VA sources of treatment so that records could be 
requested.  

The veteran submitted a statement in February 2001 in 
response to the RO's letter.  He reported VA treatment in 
Boston and West Roxbury, Massachusetts.  He did not report 
any private treatment.  He also said that his back pain had 
not gotten better.  He said that he had trouble at work doing 
certain things such as bending, and picking up things that 
had any weight.  He said that he had received an epidural 
steroid injection (ESI) and had another one scheduled in 
February 2001.

The veteran was also afforded a VA neurological examination 
in March 2001.  The examiner noted the past history of EMG 
study in October 1995 that showed an L5 radiculopathy.  The 
examiner also noted the results of the 1996 CT scan, which 
demonstrated a minor annular bulge of the disc at L5-S1 with 
no herniations seen.  The examiner further noted an 
additional CT scan from August 2000, which she said 
demonstrated minor annular bulges at L4-L5 and L5-S1.  Her 
impression was that the veteran had back pain and 
radiculopathy as documented by EMG of the right leg only in 
1995.  She opined that it was at least as likely as not that 
the veteran's lower back pain, and dorsal spine pain as well 
as his radiculopathy, was related to his service-connected 
lumbar spine limited motion.

The veteran was afforded a VA orthopedic examination in March 
2001.  The examiner noted that the veteran complained of 
constant pain in the low back in both buttocks with radiation 
into both legs occasionally, but more severe on the left than 
on the right.  The examiner also noted the results of the 
August 2000 CT scan, as well as x-rays of the lumbosacral 
spine in August 1998 and x-rays of the thoracic spine from 
April 1993.  The examiner said that the CT scan showed no 
abnormalities except for some osteophytes.  He said the 
osteophytes were present on the August 1998 x-rays.  He also 
said that the April 1993 x-rays showed minor osteophytes.  
The veteran was noted to be employed by Home Depot and had 
been for the previous 2 1/2 years.  His job involved changing 
prices on merchandise.  This required considerable climbing 
of ladders, walking, and being on his feet.  The veteran said 
that he did miss a few hours or parts of days from work 
because of his back, but was able to work fairly consistently 
and had not lost any prolonged period of time from work 
because of his back.  The veteran related that his pain was 
worse at night after a day at work.  The veteran also said 
that his pain was worse after sitting for long periods of 
time and he would have to get up every 20-30 minutes.  He 
said that the pain interfered with his activities of daily 
life.  The veteran had no complaint of pain in the thoracic 
spine.

The examiner stated that the veteran walked without a limp.  
There was tenderness throughout the lumbar spine and some 
minimal tenderness from the sciatic notches bilaterally.  The 
examiner reported that the veteran had 80 degrees of forward 
flexion without pain.  However, the veteran said that he 
experienced pain upon straightening up.  The range of motion 
for the thoracic spine was said to be without pain, although 
the range of motion was very limited at best.  The diagnosis 
was chronic lumbosacral pain with evidence of degenerative 
arthritic changes manifested by the osteophyte formation 
described earlier.  The examiner said that he did not find 
any pain and weakness or over-use weakness or fatigability, 
or abnormal movement, although the veteran described them.  
The examiner said that the range of motion of the lumbar 
spine could be decreased by 50 percent during over-use or 
during flare-up.  He did not feel there was any evidence of a 
disc syndrome.  Finally, he opined that the veteran was able 
to function fairly well in an industrial capacity in spite of 
the service-connected disability.

Associated with the claims file are additional VA treatment 
records for the period from August 2000 to November 2003.  A 
neurology clinic entry, dated in August 2000, noted the 
veteran's complaints of increasing pain since 1996 with 
radiation into both lower extremities.  The veteran said he 
had experienced swelling in the back and "popping" in the 
last two months.  The veteran was noted to deny any weakness 
in the legs or feet.  The examiner reported that the veteran 
had chronic low back pain most probably mechanical in 
etiology.  He added that, given the absence of any objective 
neurological deficits, disc disease seemed unlikely.  The 
veteran was referred for a CT scan of the lumbosacral spine 
in light of subjective complaints of left foot numbness.  The 
results of an August 2000 CT scan of the lumbosacral spine 
were interpreted to show no focal disc herniations.  Minor 
annular bulges were seen at the L4-L5 and L5-S1 levels.  The 
assessment was chronic low back pain, likely mechanical, 
myofascial, questionable DJD.  The report further stated that 
the CT scan findings did not correlate well with the severity 
of pain.  The veteran was given an ESI in January 2001.  The 
veteran received some pain relief from the ESI.  

The veteran underwent EMG testing of the left lower extremity 
in June 2001.  The results were interpreted to show that 
there was no evidence of an acute lumbosacral radiculopathy 
of the left lower extremity.  A neurology clinic note, from 
June 2001, reported the results of the magnetic resonance 
imaging (MRI) of the lumbosacral and thoracic spine.  The 
report said that the vertebral bodies demonstrated normal 
height, and signal intensity in alignment.  There was minor 
anterior wedging involving the lower thoracic spine at the 
T11 and T12 level most likely resulting from prior trauma.  
There was no significant loss of height.  No significant 
abnormalities were seen at the L1-L2 or L2-L3 levels.  There 
was a minor annular bulge seen at the L3-L4 level.  Further, 
an annular bulge and mild facet degeneration was seen at the 
L4-L5 level.  There was no evidence for spinal canal stenosis 
and the exit nerve root foramina were described as patent.  

The veteran's case was returned to the Board in October 2002.  
The Board wrote to the veteran in March 2003.  The letter 
provided the veteran with the notice required under the 
Veterans Claims Assistance Act of 2000 (VCAA).  The 
procedural posture of the veteran's case was noted.  This 
included the original denial by the Board in February 1999, 
the appeal to the Court, the joint motion, and Court order 
that vacated that decision.  The letter also noted the remand 
of April 2000.  The veteran was advised of VA's duty to 
provide notice of information needed to complete his claim as 
well as information or evidence needed to substantiate his 
claim.  The veteran was further advised of VA's duty to 
assist him in developing evidence in support of his claim.  
The letter specifically requested that the veteran provide 
evidence that his service-connected disability had caused him 
to leave jobs early or that he had lost jobs in order to 
consider his claim for an increased rating under 38 C.F.R. 
§ 3.321(b)(1).  The veteran was advised of the evidence 
already of record.

The veteran's case was remanded for additional development in 
May 2003.  The remand was necessitated, in part, as a result 
of the decision in  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327, F.3d 1339 (Fed. Cir. 2003) (DAV) 
regarding the time allowed for response to a VCAA notice.

The RO wrote to the veteran in September 2003.  The letter 
also provided the veteran with the notice required by the 
VCAA.  

The veteran responded to the letter in October 2003.  He 
provided notice of facilities that treated him in service for 
an issue then on appeal.  He did not identify any other 
source of treatment regarding the issue currently on appeal.  

The veteran was afforded a VA orthopedic examination in 
September 2003.  The examiner noted the veteran's history of 
a back injury in service and treatment from VA since that 
time.  He noted the results of the several MRIs and CT scans 
of record.  The examiner said that the veteran had a normal 
lordotic curve.  He also said that the veteran's range of 
motion of the lumbar spine was completely normal.  The 
examiner's pertinent diagnosis was a normal examination of 
the lumbosacral spine with no evidence of disc herniation and 
no evidence of radiculopathy.

The veteran was afforded a VA neurology examination in 
October 2003.  The examiner provided a detailed review of the 
veteran's SMRs and the origins of his back pain in service.  
She also noted the veteran's ongoing VA treatment from the 
mid-1980s.  The examiner provided a diagnosis of chronic low 
back pain with no evidence of neuropathy or radiculopathy.  
She noted that there was no disc problem noted in the lumbar 
or thoracic spine.  The examiner said that she did not see 
any functional disability related to the veteran's service-
connected disability.  She had done a separate range of 
motion examination for the dorsal and lumbar spine and they 
both appeared normal to her.  She said there was no 
limitation of the dorsalis or lumbar spine function.  She 
also said that the veteran's pain was in total control with 
his medications.  The examiner said that the veteran does 
have limitation of motion but not on her examination.  She 
stated that the veteran did not have a disc syndrome in her 
opinion and therefore one could not be related to a service-
connected disability.  The examiner said that the veteran was 
working 10-hour days, 7 days a week.  She said that she did 
not believe his service-connected disability caused any 
industrial impairment.

The Board remanded the veteran's claim again in April 2004.  
The case was remanded for a new examination so that specific 
range of motion measurements could be expressed.  In 
addition, the RO needed to address the possible application 
of changes to the regulations used to evaluate disabilities 
of the spine.

The RO wrote to the veteran in June 2004 and asked that he 
identify any source of treatment so that records could be 
obtained.  He was also informed that he should submit any 
evidence he had in support of his claim.

The veteran was afforded a VA orthopedic examination in April 
2005.  The examiner reviewed the history of the veteran's 
injury in service.  He noted that the veteran said that his 
pain was now almost constant.  The veteran's pain was bad in 
the morning but his back would loosen up with stretching and 
exercising.  The veteran said that weather changes affected 
him.  He also said he could bend over but would have pain on 
straightening up.  The veteran did not use a cane or back 
brace.  He did use a hot pack on occasion.  The examiner said 
the veteran was able to do all activities of daily living.  
The examiner noted that the veteran was departing the area 
for a new job in Utah.  The examiner said that the veteran 
had forward flexion to 100 degrees.  He could return to an 
upright position but said that it caused him pain.  The 
veteran had extension to 20 degrees.  He could tilt to the 
right and left to 30 degrees but this caused some increased 
left low back pain.  The veteran could rotate to the right 
and left to 60 degrees without apparent discomfort.  The 
examiner noted that the veteran had an MRI of the lumbar 
spine in July 2004.  He said that the MRI showed no 
significant abnormalities at the L1 through L4 levels.  At 
the L4-L5 level there was some ligamentum flavum hypertrophy 
without impact.  At the L5-S1 level there was a minor annular 
bulge without impact on the spinal canal.  The final 
assessment was osteoarthritis of the lumbar spine.

The examiner provided an addendum to his report in April 
2005.  He said that the range-of-motion measurements were 
repeated three times without any particular change.  The 
examiner did say that, with each extension from forward 
flexion, the veteran did experience increasing back pain.  
The examiner opined that on "bad days" the veteran's low 
back and dorsal spine motion would be reduced further by 
about 30 percent.  He also said the veteran required 15 to 20 
minutes of stretching in the morning before he would be 
stretched out.  The examiner said that, at that time, the 
veteran would have a limitation of motion of probably 10 
percent loss of his range of motion.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

As noted supra, the February decision 1999 was vacated by a 
CAVC order dated in September 1999.  The order granted the 
September 1999 joint motion.  In general the parties found 
that the Board had failed to adequately discuss the impact of 
limitation of motion and functional loss due to pain in 
accordance with the provisions of DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Further, the joint motion found that 
the Board did not address VA outpatient treatment records 
dated in July and September 1994, respectively, to include a 
psychiatric evaluation.  The joint motion also resulted in 
the Board having to adjudicate the issue of service 
connection for lumbosacral disc syndrome as a separate 
disability.

The Board denied the veteran's claim for service connection 
for lumbosacral disc syndrome in April 2004.  The veteran has 
appealed that decision; however, there is no final action on 
the appeal to the Court at this time.  Accordingly, the Board 
does not now address that denial of service connection.

The regulations used to evaluate disabilities of the spine 
were amended twice during the pendency of the veteran's 
appeal.  The first change occurred in August 2002, effective 
as of September 23, 2002.  The change related to evaluating 
disabilities involving intervertebral disc syndrome (IVDS) 
under Diagnostic Code 5293.  The rating criteria pertaining 
to disabilities of the spine were amended again in August 
2003, effective as of September 23, 2003.  68 Fed. Reg. 
51,454 (codified at 38 C.F.R. § 4.71a (2004), Diagnostic 
Codes 5235-5243 and accompanying notes).  This change amended 
all of the diagnostic codes used to evaluate disabilities of 
the spine.  New rating criteria were also implemented.

In evaluating the veteran's claim, the Board must analyze the 
various versions of rating criteria applicable to the 
veteran's claim.  See VAOPGCPREC 7-2003.  

The Board notes that, as of 2002, there was no specific 
measure of the range of motion of the lumbar spine included 
in the regulations used to evaluate disabilities of the 
spine.  However, range of motion measurements were added with 
the September 2003 change in regulations.  See Plate V, 
38 C.F.R. § 4.71a (2004).  While the substantive change in 
regulations from September 2003 cannot be used to evaluate 
the veteran's level of disability prior to the change, the 
range of motion measurements from Plate V are instructive in 
understanding the given range of motion measurements and 
their relative status as possible moderate or severe as they 
relate to the level of limitation.

In regard to the thoracolumbar spine, a full range of motion 
for forward flexion is 90 degrees, backward extension is to 
30 degrees, left and right lateral flexion is to 30 degrees, 
and left and right rotation is to 30 degrees.  See 38 C.F.R. 
§ 4.71a, Plate V (2004).

In this case the veteran's back disability has been rated as 
40 percent disabling under Diagnostic Code 5292 for severe 
limitation motion of the lumbar spine.  38 C.F.R. § 4.71a 
(2004).  A 40 percent rating is the maximum schedular rating 
available to rate limitation of motion of the lumbar spine.  
Accordingly, an increased rating can only be assigned under 
the rating schedule under a different diagnostic code.

There is no evidence of record that the veteran's disability 
involves residuals of a fracture of a vertebra or ankylosis 
to warrant consideration of an increased rating under 
Diagnostic Code 5285 or Diagnostic Code 5286.

The Board notes that a 60 percent rating is available for 
disabilities involving IVDS with pronounced symptoms under 
Diagnostic Code 5293.  However, as the Board has previously 
issued a decision that found that service connection is not 
warranted, a rating under Diagnostic Code 5293 is not for 
consideration.

In addition to the above, there is no evidence to warrant the 
assignment of a separate disability rating for the veteran's 
dorsal spine.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  The veteran was granted service connection for 
osteoarthritis of the thoracolumbar spine as a result of 
evidence in his SMRs.  The disability entailed both the 
dorsal, or thoracic, spine and the lumbar spine.  Evidence 
from the several VA examinations from April 1993 to April 
2005 do not provide any evidence to conclude that a separate 
disability of the dorsal spine, with symptoms separate from 
those associated with the lumbar spine, exists to warrant a 
finding of an additional disability rating.  In other words, 
limitations have not been shown to involve more than one 
segment.  (Involvement does not appear to extend beyond the 
first vertebra of the dorsal segment, at least as can be 
distinguished on available examinations.)  The examination 
reports, as well as the numerous VA outpatient records simply 
do not show the veteran with any evidence of symptoms 
involving the dorsal spine that can be distinguished from 
those involving the lumbar spine.  

The change in regulations in 2002 was limited to the criteria 
used to evaluate disabilities involving IVDS.  As the Board 
has already concluded that there is no basis to evaluate the 
veteran's service-connected disability as IVDS, the amended 
regulations are not for application in this case.  

As for the most recent changes to the regulations, the 
amended regulations established new diagnostic codes for the 
various spine disabilities and are codified at 38 C.F.R. 
§ 4.71a (2004).  Other than a disability involving IVDS, the 
different disabilities are evaluated under the same rating 
criteria.  The new diagnostic codes are as follows:

Diagnostic Code 5235, Vertebral fracture 
or dislocation; Diagnostic Code 5236, 
Sacroiliac injury and weakness; 
Diagnostic Code 5237 Lumbosacral or 
cervical strain; Diagnostic Code 5238 
Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis or 
segmental instability;  
Diagnostic Code 5240 Ankylosing 
spondylitis; Diagnostic Code 5241 Spinal 
fusion;  
Diagnostic Code 5242 Degenerative 
arthritis of the spine (see also 
diagnostic code 5003); 
Diagnostic Code 5243 Intervertebral disc 
syndrome.

Under the new general rating formula for diseases and 
injuries of the spine, (For diagnostic does 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 40 
percent evaluation will be assigned for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation will be assigned where there is evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a (2004).

In addition, several notes outline addition guidance for 
applying the new rating formula. 

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability. 

As noted above, Plate V provides a pictorial of the normal 
range of motion for the cervical and thoracolumbar spine.   
See 38 C.F.R. § 4.71a, Plate V (2004).

In evaluating the veteran's orthopedic disability in light of 
the new criteria, the Board finds that there is no basis for 
an increased rating.  The veteran is already rated at the 40 
percent level.  There is no evidence of unfavorable ankylosis 
of the entire thoracolumbar spine that would allow for 
consideration of a 50 percent rating under the newest rating 
criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2004).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 
(2004).  DeLuca, supra.  Such factors include more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  

The veteran's complaints of pain are contemplated in his 
current 40 percent rating for severe limitation of motion of 
the thoracolumbar spine.  The veteran's range of motion, on 
his several VA examinations, has not been severely limited, 
as it was at the time of the April 1993 examination.  The 
veteran's primary pain on examination has come when he would 
straighten up after full flexion.  The Board notes the April 
1996 chiropractic note that recorded pain with motion, 
however, the veteran still had a range of motion approaching 
a full motion at that time.  

The Board has also considered the veteran's complaints of 
pain at the time of his outpatient treatment.  Again, there 
is no evidence of the pain causing the veteran any level of 
disability beyond that contemplated in his current 40 percent 
rating.

Several of the VA examiners have commented that the veteran 
would suffer some decrease in his range of motion when he 
would have a flare-up, or "bad day."  However, there was no 
objective evidence of any decrease in range of motion.  Even 
with consideration of the subjective complaints, the 
veteran's 40 percent rating compensates him for that loss of 
motion.  His disability is for a severe limitation of motion.  
The veteran experiences that amount of loss with a flare-up.  

There is no objective clinical indication that the veteran's 
symptoms result in functional limitation to a degree that 
would support a rating in excess of the current 40 percent 
disability rating under Diagnostic Code 5292, or Diagnostic 
Code 5242.  

The Board has also considered whether referral of this case 
for consideration of an extraschedular rating would be 
warranted.  The evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321.  The current evidence of record does not 
demonstrate that the veteran's service-connected 
osteoarthritis of the thoracolumbar spine has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  Id.  The veteran complains of pain and 
muscle spasm and limitation of motion.  He is compensated for 
those complaints and symptoms at the 40 percent level.  The 
Board wrote to him in March 2003 and requested specific 
evidence to support his contentions of how his disability 
interfered with his ability to work.  The veteran did not 
respond to the Board's letter.  The April 1995 letter from 
the VA physician noted that the veteran was capable of 
working as a housekeeper from a medical perspective.  This 
was written at a time when the veteran was a VA employee.  
Further, a psychology clinic note from April 1995 noted that 
the veteran appeared to find something wrong with every job.  
There was no mention that his spine disability interfered 
with his ability to work.  Moreover, the veteran has 
maintained his employment throughout the pendency of his 
appeal, albeit he has changed jobs.  The April 2005 VA 
examiner noted that the veteran was relocating to Utah for a 
new job in security.  The rating schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service- connected disability in civil 
occupations. 38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2004).  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
the issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increased rating for the veteran's service-connected 
osteoarthritis of the thoracolumbar spine.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In deciding this case, the Board has considered the 
applicability of the VCAA, Pub. L. No. 106- 475, 114 Stat. 
2096, (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)).  VA 
has issued final regulations to implement these statutory 
changes, codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  He has provided the necessary 
information to complete his application for an increased 
rating.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The veteran submitted his claim for benefits in September 
1994, approximately six years prior to the enactment of the 
VCAA.  The RO denied the veteran's claim in March 1995.  The 
Board affirmed the denial in its decision of February 1999.  
The decision provided the veteran with a full discussion as 
to why the evidence of record did not support an increased 
rating.

The Court vacated the Board's decision in September 1999 and 
returned the case to the Board.  The Board wrote to the 
veteran in January 2000, requesting that he provide any 
additional evidence or argument he had in support of his 
claim.  The Board then remanded the case for additional 
development in April 2000.

The RO wrote to him in February 2001.  The veteran was again 
asked to submit any evidence he had in support of his claim.  
He was asked to provide information on any sources of medical 
treatment so that they records could be obtained.

The RO continued to deny the veteran's claim.  He was issued 
a supplemental statement of the case (SSOC) in March 2002.  
His case was returned to the Board.

The Board wrote to the veteran in March 2003 and provided him 
with the required notice under the VCAA.  The veteran was 
informed of the evidence required to establish entitlement to 
an increased rating.  He was asked to provide evidence to 
support his contention of entitlement to an extraschedular 
rating.  He was informed of the evidence of record.  The 
veteran was further requested to identify evidence that could 
be obtained on his behalf.  Finally, the veteran was told to 
submit any evidence that he had.

The Board remanded the case again in May 2003, in part to 
allow for the RO to provide a new VCAA notice in keeping with 
the DAV decision cited supra.  The RO wrote to the veteran in 
September 2003.  He was again informed of the evidence 
required to substantiate his claim, that he should identify 
evidence that could be obtained on his behalf, and to submit 
any evidence to the RO.

The veteran was issued a SSOC in December 2003.  He was 
provided notice as to why the evidence of record failed to 
establish entitlement to an increased rating.

The Board remanded the case in April 2004 for additional 
development.  The veteran was afforded a VA examination.  His 
claim remained denied and he was issued a supplemental 
statement of the case in June 2005.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  The veteran was 
issued VCAA-specific letters in this case.  Further, the 
Board remanded his case on two occasions, subsequent to the 
enactment of the VCAA, to provide for further opportunity to 
provide notice of the evidence necessary to substantiate his 
claims.  In summary, the Board finds that no additional 
notice is required under the provisions of 38 U.S.C.A. § 5103 
as enacted by the VCAA and 38 C.F.R. § 3.159(b).  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges the decision of the Court in Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004), which held in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In this 
case, the veteran's claim was filed prior to the enactment of 
the VCAA, and the initial unfavorable decision of March 1995 
was clearly issued prior to any VCAA notice.

Despite the timing of the VCAA notice in the case, the 
veteran has still been afforded proper VCAA notice.  The 
March 2003 Board letter and the September 2003 RO letters 
provided him with the notice necessary to substantiate his 
claim, and to identify outstanding evidence.  The letters 
advised him of his duties and those of the RO, and advised 
him to submit his evidence to the Board/RO.  

The veteran has not alleged any adverse impact on his ability 
to support his claim as a result of the timing of the 
complete notice.  As noted above, the veteran's case was 
remanded on three occasions overall to allow for additional 
development.  The veteran was then issued SSOCs that weighed 
the additional evidence in determining that it was not 
sufficient to establish entitlement to an increased rating.  
Further, the veteran has been represented by an attorney 
since his initial appeal to the Court following the Board's 
decision in September 1999.

The Board finds that the RO's efforts, in total, afforded the 
veteran a "meaningful opportunity to participate effectively 
in the processing of [his] claim by VA" and thus "cured the 
error in the timing of notice."  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128-29 (2005).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.  

The veteran was afforded multiple VA examinations.  VA 
treatment records were obtained and associated with the 
claims file.  The veteran submitted private medical evidence 
as well as supporting lay statements.  His claim was remanded 
on three occasions to afford him the opportunity to 
supplement the evidence of record.  The veteran testified at 
two hearings in support of his claim.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the spirit and the intent of the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e) (2004).



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an increased rating for osteoarthritis of the 
thoracolumbar spine is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


